                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        RUCHELL CINQUE MAGEE,                             Case No. 19-cv-04340-YGR (PR)
                                                          Petitioner,
                                   5
                                                                                              ORDER OF DISMISSAL
                                                   v.
                                   6

                                   7        J. GASTELO, Warden, et al.,
                                                          Respondents.
                                   8

                                   9   I.       BACKGROUND
                                  10            Petitioner, a state prisoner currently incarcerated at California Men’s Colony, San Luis

                                  11   Obispo, has filed a second or successive petition for a writ of habeas corpus under

                                  12   28 U.S.C. § 2254 challenging his 1975 conviction and life sentence from the Santa Clara County
Northern District of California
 United States District Court




                                  13   Superior Court. He has paid the full filing fee.

                                  14            Petitioner has filed several petitions in this Court attacking the validity of his 1975

                                  15   conviction. Petitioner has also previously been determined a vexatious litigant and was subject to

                                  16   pre-filing review in this Court. See Dkt. 42 in Magee v. Marshall, C 93-3637 DLJ (N.D. Cal. Pre-

                                  17   filing Order May 10, 1995). However, that pre-filing review order has been vacated and

                                  18   Petitioner’s cases, including this case, have been reviewed. Petitioner has since continued to file

                                  19   many federal habeas and civil rights actions attacking the same conviction. The Court dismissed

                                  20   as successive his most recently filed habeas petition challenging this conviction on April 27, 2018.

                                  21   See Magee v. Scribner, No. C 18-01967 YGR (PR) (N.D. Cal. filed Mar. 30, 2018).

                                  22   II.      DISCUSSION
                                  23            The Court finds the present petition is a second or successive petition attacking the same

                                  24   conviction and sentence as Petitioner’s previous petitions. A second or successive petition

                                  25   containing new claims may not be filed in the district court unless Petitioner first obtains from the

                                  26   United States Court of Appeals an order authorizing the district court to consider the petition. 28

                                  27   U.S.C. § 2244(b)(3)(A). Petitioner has not done so. Accordingly, this petition is DISMISSED

                                  28   without prejudice to filing a new habeas action if he obtains the necessary order.
                                       III.   CONCLUSION
                                   1
                                              For the foregoing reasons, the petition is DISMISSED pursuant to 28 U.S.C. § 2244(b).
                                   2
                                       Because reasonable jurists would not find the result here debatable, a certificate of appealability
                                   3
                                       (“COA”) is DENIED. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000) (standard for COA).
                                   4
                                       The Clerk of the Court shall terminate all pending motions as moot and close the file.
                                   5
                                              IT IS SO ORDERED.
                                   6
                                       Dated: August 7, 2019
                                   7

                                   8                                                         YVONNE GONZALEZ ROGERS
                                                                                             United States District Court Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
